Citation Nr: 0335304	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1963 
to August 1970. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides. 

In an August 1998 rating decision, the veteran's claim 
seeking entitlement to service connection for diabetes 
mellitus was also denied.  Thereafter, on December 27, 2001, 
VA enacted the Veterans Education and Benefits Expansion Act 
of 2001.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  
This law made substantive changes to 38 U.S.C.A. § 1116, and 
added diabetes mellitus, type II, to the list of diseases 
recognized as presumptively service-related in cases where 
veterans who served in Vietnam were exposed to certain 
herbicide agents.  In this case, the veteran filed another 
claim, dated April 2002, seeking entitlement to service 
connection for diabetes mellitus, type II, due to exposure to 
Agent Orange while serving in Vietnam.  The RO's July 2002 
decision, discussed above, denied this claim.

When a provision of law or regulation creates a new basis of 
entitlement to veteran benefits, as is the case here through 
the liberalization of the requirements for entitlement to 
benefits, a claim under the new law is a claim separate and 
distinct from the claim previously denied prior to the 
liberalizing law or regulation.  See Spencer v. Brown, 4 
Vet.App. 283 (1993). Accordingly, in this case, the instant 
claim will be decided on the basis of the entire record.







REMAND

In November 2002, the veteran requested that Deck Log and 
Ship Station Histories be obtained, regarding his service on 
the U.S.S. Taussig DD-746.  While the RO previously obtained 
the veteran's personnel records showing unit of assignment 
information, the Deck Log and Ship Station History records do 
not appear to be included in the claims folder.  For this 
reason, further development of the claim is necessary. 

Accordingly, the case is REMANDED to the RO for the actions 
listed below:  

1.  The RO should obtain complete Deck 
Log and Ship Station History records, 
from June 1966 through September 1966, 
from the U.S.S. Taussig DD-746.

2.  After the development requested above 
has been completed, the RO should re-
adjudicate the veteran's claim of 
entitlement to service connection for 
diabetes mellitus type II, as a result of 
exposure to herbicides.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for diabetes mellitus type II, 
as a result of exposure to herbicides 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




